Case 21-03000-sgj Doc 48-12 Filed 01/25/21   Entered 01/25/21 18:52:30   Page 1 of 4




                            EXHIBIT MMMMM
                           Case 21-03000-sgj Doc 48-12 Filed 01/25/21                        Entered 01/25/21 18:52:30                       Page 2 of 4




From:                 HCMLP.DataIntegrity@hcmlp.com
Sent:                 Monday, October 12, 2020 9:06 AM
To:                   FundAccounting@HCMLP.com; I-Investments@hcmlp.com; Compliance@hcmlp.com; R-Operations@hcmlp.com; I-Operations@hcmlp.com; DataTeam@hcmlp.com;
                      HCovitz@hcmlp.com; SettlementArchive@hcmlp.com; pjaiswal@siepe.com; James Romey; Jack Donohue; Bradley Sharp; Fred Caruso
Subject:              HCMLP - Previous Day Trades




Previous Day Trades

TradeType    Fund                Portfolio                  CTPY          SideCode    Instrument   TradeDate      InstType    Commitment     Price    ExcValue     IssuerAnalyst LastPrice LastPriceSource

M                                                                         Sale       AVYA          10/09/20    Common Stock      -1,641.00    18.76    30,778.10
M                                                                         Sale       AVYA          10/09/20    Common Stock      -9,014.00    18.76   169,063.88
M                                                                         Sale       AVYA          10/09/20    Common Stock     -21,831.00    18.76   409,455.69
M                                                                         Sale       AVYA          10/09/20    Common Stock     -16,934.00    18.76   317,609.02
M                                                                         Sale       AVYA          10/09/20    Common Stock     -14,418.00    18.76   270,419.68




                                                                                       1
                   Case 21-03000-sgj Doc 48-12 Filed 01/25/21         Entered 01/25/21 18:52:30                 Page 3 of 4




TradeType   Fund       Portfolio          CTPY      SideCode   Instrument   TradeDate   InstType   Commitment   Price   ExcValue   IssuerAnalyst LastPrice LastPriceSource




                                                                2
                                                        Case 21-03000-sgj Doc 48-12 Filed 01/25/21                                                        Entered 01/25/21 18:52:30                                   Page 4 of 4




 TradeType                 Fund                                  Portfolio                                 CTPY                  SideCode        Instrument      TradeDate          InstType         Commitment         Price      ExcValue       IssuerAnalyst LastPrice LastPriceSource




M                                                                                                                                Sale         AVYA                 10/09/20    Common Stock               -2,204.00      18.76       41,337.56
M                                                                                                                                Sale         AVYA                 10/09/20    Common Stock              -14,817.00      18.76      277,903.21
M                                                                                                                                Sale         AVYA                 10/09/20    Common Stock               -3,329.00      18.76       62,437.73
M                                                                                                                                Sale         AVYA                 10/09/20    Common Stock              -10,170.00      18.76      190,745.47




M                                                                                                                                Sale         AVYA                 10/09/20    Common Stock              -11,016.00      18.76      206,612.79



                                                                                                                                                                                                                                                                                     To help protect y our priv acy , Microsoft Office prev ented automatic download of this picture from the Internet.
                                                                                                                                                                                                                                                                                     Siepe ™




                                                                                                                                                                                                                                                              Powered by




DISCLAIMER- This email is intended for the recipient(s) only and should not be copied or reproduced without explicit permission. The material provided herein is for informational purposes only and does not constitute an offer or commitment, a solicitation of an offer, or any advice or
recommendation, to enter into or conclude any transaction. It may contain confidential, proprietary or legally privileged information. If you receive this message in error, please immediately delete it.




                                                                                                                                                  3
